Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 


Claims 1, 8, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,724 in view of Moloney (US 2010/0122305). The parent claim does not contain the element “in response to the determination that the first user is identified as a potential viewer of the display device, providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content”.  However, Moloney discloses in response to the determination that the first user is identified as a potential viewer of the display device, providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content ([0090]).  It would have been obvious to incorporate the modification of Moloney into the system of the claim in order to personalize media content to specific viewers.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 6, 8-11, 13, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305).
Regarding claim 1, 8, 14, Cooperstein discloses A method comprising:
determining that a first user is identified as a potential viewer of a display device, wherein the determination that the first user is identified as a potential viewer of the display device is made by: receiving a message from a  wireless client device identifying at least the display device; measuring in response to a message received from the wireless client device, the strength of a signal between the wireless client device and one or more receivers, wherein the wireless client device is associated with the first user; based upon the measured strength of the signal between the wireless client device and the one or more receivers, determining a position of the wireless client device; determining that the position of the wireless client device is associated with the display device; and identifying the first user as a potential viewer of the display device; and in response to the determination that the first user is identified as a potential viewer of the display device, modifying a delivery of media to the display device ([0028, 0033-0040] Media and display device may be integrated.  The media/display device and portable client device must go through a configuration procedure, ie Bluetooth.  This requires transmission of media/display device identification from portable device to media/display device.  Once configured, signal strength is monitored and determined in order to find relative position of user).
	Cooperstein does not specifically disclose wherein the one or more receivers comprise access points; a direction and a measured direction of the wireless client device relative to the one or more receivers; based upon the measured strength of the signal between the wireless client device and the one or more receivers and the measured direction of the wireless client device relative to a measured 
	However, Raut discloses wherein the one or more receivers comprise access points; a direction and a measured direction of the wireless client device relative to the one or more receivers; based upon the measured strength of the signal between the wireless client device and the one or more receivers and the measured direction of the wireless client device relative to a measured signal strength of a plurality of antennas at each of the one or more receivers, determining a position of the wireless client device relative to the one or more receivers by triangulation of the measured signal strength in each antenna of at least a subset of the plurality of antennas of the one or more receivers ([0027, 0042, 0061], fig. 1A). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the measured direction of Raut into the system of Cooperstein in order to more accurately determine a position of the device.
	Cooperstein in view of Raut does not specifically disclose providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content.
	However, Moloney discloses providing information associated with the first user to a media delivery system and modifying a delivery of media to the display device based on content sent from the media delivery system, wherein the delivered media includes advertising content ([0090] information about the viewer along with previous viewing history is used to incorporate targeted ads into the stream).  It would have been obvious to incorporate the targeted ads of Moloney into the system of Cooperstein in view of Raut in order to incorporate targeted media to a specific user.
Regarding claim 2,9, 15,  Cooperstein discloses wherein the association between the display device and the position of the wireless client device is created and stored at a controller when the signal strength between the wireless client device and one or more receivers is measured and stored wherein the message comprises an identification of the wireless client device and the identification display device ([0028, 0033-0040]).
	Regarding claim 3, 10, 16, Cooperstein discloses wherein modifying the delivery of media to the display device comprises: changing content that is output to the display device ([0037-0040]).
	Regarding claim 4, 11, 17, Cooperstein discloses wherein modifying the delivery of media to the display device comprises: updating one or more user interfaces according to preferences associated with the first user ([0037-0040]).
	Regarding claim 6, 13, 19, Cooperstein discloses wherein the delivery of media is modified after the position of the wireless client device has been constant for a predetermined duration of time ([0044]).



Claim 5, 12, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305)  in view of Travis (US 2014/0096042).
Regarding claim 5,12, 18, Cooperstein in view of Raut does not specifically disclose wherein modifying the delivery of media to the display device comprises: disabling/enabling one or more features according to preferences associated with the first user.
However, Travis discloses wherein modifying the delivery of media to the display device comprises: disabling/enabling one or more features according to preferences associated with the first .



Claim 7, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperstein (US 2016/0073162) in view of Raut (US 2009/0280824) in view of Moloney (US 2010/0122305) in view of Adarapu (US 2015/0201438).
Regarding claim 7, 20, Cooperstein in view of Raut does not specifically discloses outputting a notification to a targeted advertisement system, wherein the notification identifies the first user as a potential viewer of the display device.
However, Adarapu discloses outputting a notification to a targeted advertisement system, wherein the notification identifies the first user as a potential viewer of the display device ([0040]).  It would have been obvious to incorporate the target ad of Adarapu into the system of Cooperstein in view of Raut in order to display ads that are catered to a viewer.

Response to Arguments
	In response to applicants arguments, examiner respectfully disagrees.   It is noted that Cooperstein discloses that the display device and media device may be integrated and do not necessarily have to be separate ([0028]).  Paragraphs 34 and 36 present configuration and Bluetooth pairing options which require the portable client device to transmit information identifying the media/display device to the media/display device  in order to properly configure and link the two devices for data transmission.  Additionally, once the portable client device and the display/media device are configured, the strength 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL H HONG/Primary Examiner, Art Unit 2426